department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date employer_identification_number person to contact id number contact numbers voice fax tax_exempt_and_government_entities_division release number release date legend org-organization name xx-date address-address org address certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx you agreed to the revocation of your exempt status by signing form_6018 consent to proposed action - sec_7428 on february 20xx our adverse determination was made for the following reasons none of the activities described in your articles of incorporation bylaws and form_1023 have been conducted to date the activities that you have conducted serve the private interests of your founder therefore you do not meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations ee nn ha qc’ tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations n street room box richmond virginia date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7478 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication revised report of examination m n in lieu of letter department of the so form_886 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items internal_revenue_service legend org - organization name state - state ra through dir-7 through dir xx - date address - address city - city country - country co-1 through co-5 secretary - secretary through 5' companies ra-1 ra-2 dir-1 issue whether org herein referred to as org is exempt from federal_income_tax under sec_501 facts org herein referred to as org is recognized as an sec_501 as a public charity under sec_501 b a vi org received it’s exemption from the internal_revenue_service on march 20xx and was incorporated in the its articles of incorporation country file for the following purposes as identified in to solicit and receive funds and other resources from the public and private sectors to provide the wide range of referred to hereafter to perform the following listed charitable purposes to promote the use of aids and appliances by and other devises and impaired persons to improve the quality of their personal and professional lives to advocate for improved information access for all to promote through public education activities greater awareness and understanding and thus improved attitudes toward the acceptance and employment of persons and persons these articles were signed by dir-1 dir-2 and dir-3 as incorporators along with dir-4 who signed as the notary in march 20xx prior to its incorporation in the f country org had been incorporated in the state of state in may 20xx corp id dir-4 was listed as the initial director and registered agent at the address of address city state incorporation with the state of state was terminated in 20xx due to non-payment of fees names and addresses of officers were listed as follows dir-4 president director - address city state dir-5 president director - address city state secretary secretary - address city state dir-6 director - address city state org bylaws further provide that its purpose is to e e enhance educational and vocationally oriented training for and perform all legal acts necessary to accomplish these charitable purposes and impaired persons the bylaws also indicate that the government of the corporation shall be vested in the board_of directors the board_of directors shall also be responsible for the management and administration of the corporation's funds and other properties in an attachment to form_1023 explanation to form_1023 in response to the narrative description of your activities it is stated that org awards a text scanner to organizations groups or itinerant teachers whose focus is helping people with visual impairments the foundation’s goal is to assist the maximum number form acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - intemal revenue service of people therefore presents these scanners to groups or organizations that serve a significant number of applicants review of the donations page of the organization's website states that dir-4 who is also founder of org and husband of the late org for whom the organization was named resigned as officer in february 20xx initial interview with board members provided the following dir-4 continued to conduct financial transactions and make decisions without the knowledge and approval of the governing board upon his resignation the organization maintained no office space or property the organization’s only attempt to obtain funds was through a failed effort to raffle off state waterfront property in which board members had no knowledge of and the organization conducted no charitable activities in the year of examination_review of bank records for the examination year indicates that director-4 continued to endorse checks dated after february 20xx no deposits were made to the bank account during the examination period ending june 20xx however total payments made by the organization for the fiscal_year were dollar_figure significant and questionable_payments issued were identified as follows total amount of total expenses payments issued to co-1 tax collector co-2 co-3 co-4 co-5 total payments total expenses - 20xx06 note total checks cleared by bank totaled dollar_figure check ’s in the amount of dollar_figure each were written but did not clear the bank it was determined that during the year examined org owned a waterfront lot at address city state parcel with an average assessed value of dollar_figure for the exam period per property research it appears this property was originally in the name of dir-7 and then placed in the name of dir-5 former president of the org entity incorporated in state organization in 20xx this property was then placed in the name of the payments issued to co-3 daughter of dir-4 were issued because she was handling his affairs in state as he lived in state per statement obtained from director-4 co-3 was not an employee member of the board or affiliated with the organization allegedly these payments were for the repairs and maintenance of a mobile home unit property located at address city state this property is alleged to have been donated to the organization by ra-1 about six or seven years ago however title remains in the name of ra-1 this property was also alleged to have been raffled off in a failed effort to raise funds for the organization in the exam year no records were provided for substantiation of the repairs or maintenance in a letter dated xx from co-3 written on behalf of director-4 she stated that her father made a mistake right from the beginning when he told you it referring to the mobile home unit obtained from ra- was acquired directly from ra-1 this home was originally bought for me by my father apparently management of the mobile park would not allow ra-2 to move in because it is a retirement community in form a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service which ra-2 is not eligible to live in due to her age as a result director-4 donated the home to the foundation the home has been and currently still is up for sale with all proceeds to go to the foundation it was additionally stated that the home was never transferred to org from ra-1 because ra-2 husband who was of the eligible age and going to live with ra-2 in the mobile unit in state passed away the expense of transferring it to the organization was also a factor payment to co-4 org treasurer secretary of dollar_figure upon numerous requests was stated to be for payment for advertisement and assistance to org and for service with helping to send out letters and assistance to dir-4 it was stated by director-4 that payments to co-5 were for org office rent ocated at address city state it was determined that this address is located in a gated condo community in subdivision which is where director-4 resided per 5-year lease signed by director-4 in may 20xx monthly rent was dollar_figure with an increase of dollar_figure each year resulting in payments of dollar_figure and dollar_figure as identified with checks written on the org account org governing board did not approve nor was privy to any of the properties owned and donated the attempts to raffle the properties payments issued to co-3 for alleged property maintenance or the rental payments of the personal_residence of dir-4 there were no meeting minutes or written documentation from the board approving payments of rent maintenance of property or payments to officers nor documents to substantiate any of the payments issued except for payments to the co-2 taxes more than half of the funds expended by the organization during fiscal_year june 20xx were used for the payment of rent of the personal_residence of dir-4 non-substantiate expenses to co-3 daughter of director-4 for alleged maintenance of property originally purchased for personal_use and an unsubstantial advertising expense allegedly made on behalf of the organization and incurred by co-4 org treasurer secretary other_payments included_property maintenance and taxes on assets intended for personal_use and fundraising activities to raffle donated property the governing board had no knowledge concerning the payment of these expenditures nor the amount of the organization's assets the board did not approve any of the expenditures furthermore the organization has failed to make efforts to obtain support from the general_public or other sources outside of attempting to raffle property nor has it conducted exempt_activities as stated in its articles and or bylaws other than to sponsor two individuals to attend a conference for the blind law sec_501 of the code exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1_501_c_3_-1 states that in order to be an exempt_organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals form arrev department of the treasury - internal_revenue_service page -3- department of the treasury- internal_revenue_service form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items tax reg sec_1_501_c_3_-1 defines the term charitable in part to include relief of the poor distress or underprivileged advancement of religion education or science erection or maintenance of public buildings tax reg sec_1 c defines education as used in c as the instruction or training of the individual for purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community tax reg sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests tax reg sec_1_501_c_3_-1 states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals tax reg sec_1_501_a_-1 defines private_shareholder_or_individual as referring to persons having a personal and private interest in the activities of the organization tax reg sec_1_501_c_3_-1 states in general that regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization as defined in sec_4958 and sec_53 described in sec_501 whose disqualified persons or organization managers are subject_to excise_taxes under sec_4958 accordingly an organization will no longer meet the requirements for tax-exempt status under sec_501 if the organization fails to satisfy the requirements of paragraph b c or d of this section tax reg sec_1_501_c_3_-1 provides in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction form acrev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service sec_4958 and tax reg sec_53_4958-2 defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction tax reg sec_53_4958-8 states that sec_4958 does not affect the substantive standards for tax exemption under sec_501 or including the requirements that the organization be organized and operated exclusively for exempt purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual thus regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 existing principles and rules may be implicated such as the limitation on private benefit for example transactions that are not subject_to sec_4958 because of the initial contract exception described in sec_53_4958-4 may under certain circumstances jeopardize the organization's tax-exempt status sec_4958 defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 imposes a tax on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction an additional tax is imposed of percent of the excess_benefit on each organizational manager who knowingly participates in such transaction unless such participation is not willful and is due to reasonable_cause per tax reg a rc b provides that where an initial tax is imposed but the excess_benefit involved is such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second_tier_tax sec_4958 defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity tax reg a further defines a disqualified_person with respect to any transaction as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any during the five-year period ending on the date of the transaction additionally tax reg b states that a person is a disqualified_person with respect to any transaction with an applicable_tax-exempt_organization if the person is a member_of_the_family of a person who is a qualified_person with respect to any transaction with the same organization a person’s family includes the person’s spouse tax reg c provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization form acrev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx department of the treasury - internal_revenue_service explanation of items sec_4958 defines organizational manager’ as officer director or trustee or any individual having powers or responsibilities similar to officers directors or trustees of any applicable tax exempt_organization tax reg d i provides that an organization_manager knowingly participates in an excess_benefit_transaction where i he has actual knowledge that the transaction would be an excess_benefit_transaction ii is aware that the particular transaction may constitute an excess_benefit_transaction and iii negligently fails to make a reasonable attempt to determine if the transaction is an excess_benefit_transaction or is aware it is an excess_benefit_transaction tax reg d provides that an organization manager’s participation in an excess_benefit_transaction is willful if it is voluntary conscious and intentional tax reg a states that to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities if controls are taken into account provides in part that an economic benefit is not treated as consideration for tax reg c the performance of services unless the organization providing the benefit clearly indicates its intent to treat the benefit as compensation when the benefit is paid intent is demonstrated by written substantiation that is contemporaneous with the transfer of the economic benefit contemporaneous substantiation any services provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if an organization fails to provide this tax reg c provides in part that contemporaneous substantiation can be demonstrated by a the organization reporting the benefit as compensation on an original or amended form_w-2 or provided that the amended form is filed before an examination has been started on the organization or disqualified_person or b the disqualified_person reporting the benefit as income on an original or amended form_1040 provided that the amended form_1040 is filed before an examination has been started on the organization or disqualified_person or c other written contemporaneous evidence can be used to demonstrated that the authorized body or an officer authorized to approve compensation has approved a transfer as compensation in accordance with established procedures including an approved written employment contract executed on or before the date of the transfer or documentation satisfying the requirements of section a indicating that an authorized body approved the transfer as compensation_for services on or before the date of transfer if the failure to report an economic benefit is due to reasonable_cause within the meaning of sec_301 however then the organization will be treated as having clearly indicated its intent to provide an economic benefit as compensation_for services tax reg of the regulations provides that the reasonable_cause can be established by showing that there were significant mitigating factors with respect to a failure to report or that a failure arose from events beyond the organization’s control and that the organization acted in a responsible manner both before and after the failure occurred tax reg a provides that payments under a compensation arrangement are presumed to be reasonable if all of the requirements in sec_53_4958-6 are satisfied as follows form a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service the compensation arrangement is approved in advance by an authorized body of the organization or an entity it controls composed entirely of individuals who do not have a conflict of interest as to the compensation arrangement or property transfer prior to making its determination the authorized body obtained and relied upon appropriate data as to comparability and the authorized body adequately documented the basis for its determination concurrently with making that determination in rameses school of san antonio tx v c l r t c memo the court held that the school was subject_to revocation of its exempt status on account of failure to satisfy the operational_test which failure in turn was based on private benefit and private_inurement in such case it was determined that inurement was evidenced by the failure of the duty_of the governing board to provide oversight direction supervision and control_over the administration of the school as required by its charter thus allowing its founder to exercise authority over the school without oversight from the board_of directors lack of supporting documentation in evidence of expenditures to pay for personal services of the founder purchasing property as an individual and not as a representative of the school using school funds and lease payments made by the founder in which no board meeting minutes exist demonstrating notice acceptance or ratification of the lease in addition to no lease agreements being provided by the school in 826_fsupp_537 the district_court held that the irs properly revoked an organization that was not operated exclusively for an exempt_purpose when it was operated to a substantial extent for the benefit of its founder the organization was a part of a network of organizations controlled by the founder and the founder made various transactions within that network that abused the organization’s and inured to the founder's personal benefit the court upheld revocation in 765_f2d_1387 it found that the purpose and objective to which the income an organization is devoted is the ultimate test in determining whether it is operated exclusively for an exempt_purpose in 144_fsupp_74 the court states the issue of ‘organized ’ as this court now conceives the law is primarily a question of fact not to be determined merely by an examination of the certificate of incorporation but by the actual objects motivating the organization and the subsequent conduct of the organization to some degree ‘organized’ cannot be divorced from ‘operated ’ for the true purposes of organization may well have to be drawn in final analysis from the manner in which the corporation has been operated the word private is the antonym of public a private shareholder as distinguished from the general_public the supposed beneficiary of the benevolent activities of an institution devoted exclusively for public betterment 274_f_125 a f t r c b in 412_f2d_1197 cert den 397_us_1009 the court upheld that the organization was not entitled to exemption due to inurement in such case the founder of the church was not only paid in addition to his salary commissions and royalties but he and his family received unexplained payments in nature of loans and reimbursements the church was not entitled to exemption from federal income_taxation under statute which includes among those organizations_exempt_from_taxation a corporation organized and operated exclusively for religious or educational_purposes no part of net_earnings of which inures to the benefit of any private_shareholder_or_individual the court held that the commissioner did not err in denying sec_501 exempt status of a church controlled by a family furthermore nothing was shown in the statements of income or expenses as budgeted or expended for the care of the needy the sick or the imprisoned traditionally the beneficiaries of the ministration of churches or for any kind of mission or evangelistic programs the decision to form 886-a rrev department of the treasury - internal_revenue_service page -7- form_8 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service expend church funds were made by the controlling family members of the organization who served as voting members and board members which significantly benefited the family 74_tc_531 affd 670_f2d_104 cir additionally organizations exempt under rc_509 a b a vi are charities that normally receive a substantial part of their support from governmental and or direct or indirect_contributions from the general_public taxpayer’s position the organization believes it should be granted additional time to prove that it can operate in an orderly path it has made efforts to conduct board meetings revise its bylaws and bank account requirements to avoid misuse of funds in the current_year it has been involved in sponsoring overseas blind educators to attend a national conference held by the american council of the blind and it has attempted to make the founder aware that he is not to be making decisions or transactions without approval from the board governments position dir-4 org founder even upon his resignation continued to write checks on the org account maintained properties conducted fundraising raffle activities and allegedly paid for maintenance and repairs of a residence purchased for his daughter all of which were unbeknown and unapproved by the org governing board all the factors in this case highlighted as indicative of a prohibited relationship have included control by the founder over the entity's funds assets and disbursements use of the organization’s funds for personal rent and other expenses for the founder and his family without any accompanying evidence or analysis of reasonableness of the amounts or insight knowledge or approval of the org governing board as identified in its bylaws checks issued were signed by director-4 which indicates that his acts were willful because they were voluntary conscious and intentional although excess transactions may be taxed to the disqualified persons without jeopardizing the exempt status of the organization revocation is being proposed considering the facts described above org did not receive or attempt to solicit donations or funds from the general pubic it did not conduct any charitable activities more than half of the organization’s expenses for the fiscal_year have been used to pay the personal expenses of the founder and his family who provided no substantiation of payment’s received this indicates that the organization is not organized and operated exclusively for charitable purposes and further proves that the organization is being run primarily for the benefit of the founder thus the organization operates to serve the private interests of a designated individual rather than a public interest and inures to the benefit of a private_shareholder_or_individual additionally the lack of exempt activity and means of support required by a public charity under sec_509 b a vi to present is evidence that org should not maintain its exempt status conclusion excess_benefit transactions as provided under sec_4958 were conducted by founder dir-4 to include significant unsubstantiated and unapproved payments of rent in which expenses of the organization primarily benefited him additional payments issued to director-4s’ daughter co-3 and org treasurer secretary co-4 although not significant were also unsubstantiated unapproved and unknown by the org board org operates to serve the private interests of a designated individual and inure to the benefit of a shareholder and therefore is not operated exclusively for religious educational or charitable purposes it has failed to conduct charitable or educational activities as set forth in its articles and bylaws and as required by sec_501 nor has attempted to solicit funding outside of attempts to raffle off property even beyond the examination year form acrev department of the treasury - internal_revenue_service page -8- form_8 a name of taxpayer org ein schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service although sec_4958 imposes a tax on disqualified members for excess_benefit transactions without potentially revoking the exempt status of an organization it is our conclusion that org has not and does not conduct sufficient exempt_activities as provided in its articles bylaws and form_1023 application to remain exempt as provided under tax reg sec_1_501_c_3_-1 none of the described activities it has been organized to do have been conducted to present and thus exemption as such should be revoked we conclude that org does not qualify for exemption from federal_income_tax under sec_501 of the code effective july 20xx form arev department of the treasury - internal_revenue_service page -9-
